Case 1:19-cr-10431-WGY Document4 Filed 11/06/19 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

United States of America

 

KEYSI BATISTA Case No. (0 (0 U3 |
)
)
Defendant
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary dela

(name of person to be arrested) Keysi Batista
who is accused of an offense or violation based on the following document filed with the court:

CHIVAS

 

@& Indictment OC Superseding Indictment © Information 0 Superseding Information © Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice (© Order of the Court

This offense is briefly described as follows:

Distribution of and possession with intent to distribute 40 grams or more of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1)

& (b)(1)(B)(vi)

SEZ \
wa EB aire ne
me Oprrtds Yoon

Prind 2d name and title

 

City and state: Boston, MA

 

 

 

 

Return

 

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer’s signature

 

Printed name and title

 

 
